department of the treasury internal_revenue_service washington d c tax exempt and see tow sep uniform issue list tetra t attn legend employer a state b plan x form n dear this is in response to a ruling_request dated date as supplemented by additional correspondence dated date date and date and date concerning the pick up of certain employee contributions to plan x under sec_414 of the internal_revenue_code code the following facts and representations have been submitted employer a is a governmental entity created under the laws of state b employer a proposes to adopt plan x a defined_contribution_plan and represents that it is a governmental_plan under code sec_414 d and is qualified under code sec_401 the qualified status of plan x is currently under review through a determination_letter request to the internal_revenue_service all employees of employer a who are actively employed in at least a full- time equivalence position with an appointment duration of at least six months are eligible to participate in plan x all eligible employees may make an irrevocable election to direct employer a to make contributions directly to plan x by deducting from the employee’s compensation_for the plan_year the amount elected by the employee on form n an irrevocable salary reduction agreement binding on both employer a and the employee under sec_2_1 of plan x a new employee shall participate in plan x on the six-month entry date following a three-month period of employment beginning on the employee's initial date of employment for eligible employees with at least three months of employment on the date of adoption of plan x by employer a participation shall commence immediately employer a has proposed the following amendments to plan x in sec_3_1 employer a will add a participant's election of a contribution rate must be stated as a fixed percentage of compensation as a fixed dollar amount or a combination of both sec_3_1 in part will now read the election_period for a participant to elect to make employee contributions shall be a twenty-four month period beginning on the first day the person becomes eligible to participate as described in article and sec_3_1 will now read a participant’s election authorizing employee contributions will remain in effect for the duration of that participant's employment with the employer as an eligible_employee a participant may not decrease or increase the contribution rate designated under paragraph a of this section for the duration of the participant's employment with the employer as an eligible_employee sec_3_1 of plan x provides that t he employer may elect to pay the employee contributions under this section on behalf of each participant the amount_paid by the employer shall be paid in lieu of the contributions made by the employee under this section in a manner and as permitted under code sec_414 employee contributions paid_by the employer under this section shall be treated as employer contributions under the code and state tax law the employer represents that once an employee elects to make employee contributions the employee may no longer choose to receive the contributed amounts directly instead of having them paid to plan x employer a proposes to adopt a resolution proposed resolution authorizing employer a to pick up the employee contributions made to plan x the proposed resolution also provides that the employee contributions will be paid_by employer a in lieu of such contributions being paid_by the employee and that the employee will not have the option of receiving the pick-up contributions in cash instead of having the contributions paid to plan x employer a may also choose to make profit sharing contributions to plan x on behalf of all eligible employees employer a’s profit sharing contribution is made without regard to whether the employee elects to make employee contributions the plan x trust will be separate and apart from the other qualified_plans maintained by employer a based on the foregoing facts and representations you have requested the following rulings the proposed provisions of sec_3_1 of plan x satisfy the requirements of code sec_414 for employer pick up of employee contributions made pursuant to an irrevocable election the contributions of employees picked up by employer a pursuant to an irrevocable salary reduction agreement though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes that no part of the plan x contribution amounts picked up by employer a will be includable as gross_income for federal_income_tax purposes in the year of contribution with respect to employees code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding for federal_income_tax purposes is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate sec_3_1 of plan x as proposed to be amended above and the proposed resolution satisfy the criteria set forth in revrul_81_35 and revrul_81_36 by providing that employer a will pick up and make contributions to plan x in lieu of contributions by electing employees in addition no such employee will have the option of receiving the contribution in cash instead of having such contribution paid to plan x under sec_3_1 of plan x and form n an eligible_employee may make a one-time irrevocable election to have employer a pick up and make employee contributions to plan x on behalf of such participant through the use of a reduction in compensation a participant’s election of a contribution rate must be a stated percentage of compensation a fixed dollar amount or a combination of both the election must be made within months of the date an employee becomes a participant in plan x and the election will remain in effect for the duration of the participant’s employment with employer a and the participant may not change or modify the designated contribution rate during this period of time therefore although the employee voluntarily elects to make employee contributions to plan x the election is irrevocable and once made the employee no longer has the option of receiving the employee contributions directly instead of having them paid_by employer a to plan x accordingly we conclude that the proposed provisions of sec_3_1 of plan x satisfy the requirements of code sec_414 for employer pick up of employee contributions made pursuant to an irrevocable election the contributions of employees picked up by employer a pursuant to an irrevocable salary reduction agreement though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes that no part of the plan x contribution amounts picked up by employer a will be includable in gross_income for federal_income_tax purposes in the year of contribution with respect to employees the effective date for the commencement of any proposed pick up as specified in the proposed resolution cannot be any earlier than the latest of the date plan x is adopted or put into effect the date the proposed resolution is adopted or put into effect or the date form n is signed by both parties to the agreement this ruling is conditioned on employer a’s adoption of the above-described proposed amendments to sec_3_1 of plan x failure to adopt the amendments exactly as specified in this ruling means that the ruling is null and void this ruling is based on the assumption that plan x is qualified under code sec_401 at all relevant times no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement’ within the meaning of code sec_3121 this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions please call at sincerely yours signed oa manager employee_plans technical group p ep ra t1 enclosures deleted copy of the ruling notice
